CHIEF JUSTICE
 CAROLYN WRIGHT                                                                                    LISA MATZ
JUSTICES                                                                                       CLERK OF THE COURT
 DAVID L. BRIDGES                                                                                  (214) 712-3450
 MOLLY FRANCIS                                                                               lisa.matz@5th.txcourts.gov
 DOUGLAS S. LANG
                                                                                                  GAYLE HUMPA
 ELIZABETH LANG-MIERS
 ROBERT M. FILLMORE                      Court of Appeals                                    BUSINESS ADMINISTRATOR
                                                                                               (214) 712-3434
 LANA MYERS
 DAVID EVANS                      Fifth District of Texas at Dallas                     gayle.humpa@5th.txcourts.gov
 DAVID LEWIS                             600 COMMERCE STREET, SUITE 200                             FACSIMILE
 ADA BROWN                                    DALLAS, TEXAS 75202                                 (214) 745-1083
 CRAIG STODDART                                  (214) 712-3400
                                                                                                     INTERNET
 BILL WHITEHILL
                                                                                             HTTP://5TH.TXCOURTS.GOV
 DAVID J. SCHENCK



                                                          December 1, 2015


     Honorable Ernest White
     Presiding Judge
     194th Judicial District Court
     Frank Crowley Courts Building
     133 N. Riverfront Blvd., LB26
     Dallas, TX 75207

     RE:       05-15-00709-CR
               Michael Thompson v. The State of Texas

     Dear Judge White:

              After reviewing the record, the Court notes that it does not contain the trial court’s
     certification of appellant’s right to appeal. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420
S.W.3d 803 (Tex. Crim. App. 2013). Therefore, please file, within TEN DAYS of the date of the
     letter, a completed certification that accurately reflects the trial court proceedings. We appreciate
     your attention to this matter.

                                                             Sincerely,

                                                   /s/       Lisa Matz, Clerk of the Court


     cc:       Valencia Bush
               Lori Ordiway

     ltr:mrh